Exhibit 10.2

[COMPANY LETTERHEAD]

[NAME AND ADDRESS OF INVESTOR]

Attn:             

Dear Sirs:

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with that certain understanding by and among Delcath Systems, Inc., a
Delaware corporation (“the Company”) and the undersigned (“Holder”).

Holder has purchased or acquired (or may, from time to time purchase or acquire)
securities from the Company (collectively, the “Restricted Securities”),
including, without limitation, certain shares of series B preferred stock (the
“Preferred Shares”) to be issued (or issued) pursuant to that certain Securities
Purchase Agreement, dated July 5, 2017 (the “Purchase Agreement”). Capitalized
terms not defined herein shall have the meaning as set forth in the Purchase
Agreement. For good and valuable consideration, Holder and the Company hereby
agree as follows:

During the period commencing on the date hereof (“Execution Date”) and ending
on, and including, the earlier to occur of (a) July 31, 2017; (b) the time of
release (whether by termination of an applicable leak-out agreement or
otherwise), in whole or in part, of any leak-out agreement in the form of this
Agreement with any other holder of Preferred Shares pursuant to the Purchase
Agreement (each, an “Other Holder”) or (c) any breach by the Company of any term
of this Leak-Out Agreement that is not cured within 5 business days following
delivery of written notice of such breach by Holder to the Company (“Cured”),
neither Holder, nor any of its Affiliates, collectively, shall sell, directly or
indirectly, Restricted Securities on any Trading Day, in an amount in excess of
such Holder’s pro rata share (as determined as the quotient of the aggregate
number of Preferred Shares initially issued to the Holder pursuant to the
Purchase Agreement, divided by the aggregate number of Preferred Shares
initially issued to all persons pursuant to the Purchase Agreement) of 35% of
the daily average composite trading volume of the Common Stock as reported by
Bloomberg, LP on such Trading Day.



--------------------------------------------------------------------------------

For the purpose of this Leak-Out Agreement, the following definitions shall
apply:

“Affiliate” means, with respect to any specified Person, (x) any other Person
who or which, directly or indirectly, controls, is controlled by, or is under
common control with such specified Person, including, without limitation, any
partner, officer, director, member of such Person and any fund now or hereafter
existing that is controlled by or under common control with one or more general
partners or managing members of, or shares the same management company with,
such Person or (y) if such Person is a natural person, such Person’s spouse,
lineal descendant (including any adopted child or adopted grandchild) or other
family member, or a custodian or trustee of any trust, partnership or limited
liability company for the benefit of, in whole or in part, or the ownership
interests of which are, directly or indirectly, controlled by, such Person or
any other member or members of such Person’s family.

Notwithstanding anything herein to the contrary, on or after the date hereof,
Holder may, directly or indirectly, sell or transfer all, or any part, of the
Restricted Securities (or any securities convertible or exercisable into
Restricted Securities, as applicable) to any Person (an “Assignee”) without
complying with (or otherwise limited by) the restrictions set forth in this
Leak-Out Agreement; provided, that as a condition to any such sale or transfer
an authorized signatory of the Company and such Assignee duly execute and
deliver a leak-out agreement in the form of this Leak-Out Agreement with respect
to such transferred Restricted Securities (or such securities convertible or
exercisable into Restricted Securities, as applicable) (an “Assignee Agreement”)
and sales of Holder and its Affiliates and all Assignees shall be aggregated for
all purposes of this Leak-Out Agreement and all Assignee Agreements.

The Company further represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any consent, release, amendment, settlement or
waiver of the terms, conditions or transactions herein or in any agreement with
any Other Holder related to the subject matter hereof, is or will be more
favorable to such Person than those set forth in this Leak-Out Agreement or
provided to any Person unless the provisions of this paragraph are complied
with. If, and whenever on or after the date hereof, the Company desires to
provide terms which might affect any of the actions prohibited in the
immediately preceding sentence, then (i) the Company shall provide Holder with
notice thereof (x) at least two (2) business days prior to such date and
(y) upon the consummation thereof the terms and conditions of this Leak-Out
Agreement shall be, without any further action by Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that Holder shall receive the benefit of the more favorable terms
and/or conditions (as the case may be), provided that upon written notice to the
Company at any time prior to the expiration of such two (2) business day period
Holder may elect not to accept the benefit of any such amended or modified term
or condition, in which event the term or condition contained in this Leak-Out
Agreement shall continue to apply to Holder as it was in effect immediately
prior to such amendment or modification as if such amendment or modification
never occurred with respect to Holder.



--------------------------------------------------------------------------------

This Leak-Out Agreement shall not be effective until executed by the Company and
Holder.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing.

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under Section 9(f)
of the Purchase Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereby irrevocably waives any right it may have, and agrees
not to request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this letter agreement or any transaction
contemplated hereby.



--------------------------------------------------------------------------------

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this letter agreement, the other parties hereto
would not have an adequate remedy at law for money damages in the event that
this Leak-Out Agreement has not been performed in accordance with its terms, and
therefore agrees that such other parties shall be entitled to specific
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law or in equity.

The obligations of Holder under this Agreement are several and not joint with
the obligations of any Other Holder under any other agreement, and Holder shall
not be responsible in any way for the performance of the obligations of any
Other Holder under any such other agreement. Nothing contained herein or in this
Agreement, and no action taken by Holder pursuant hereto, shall be deemed to
constitute Holder and Other Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that Holder and the
Other Holders are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement and the
Company acknowledges that Holder and the Other Holders are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or any other Agreement. The Company and Holder confirms that
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

[The remainder of the page is intentionally left blank



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO DELCATH SYSTEMS, INC. LEAK-OUT]

Agreed to and Acknowledged:

 

“Company” Delcath Systems, Inc. By:  

 

  Name:   Title: “Holder”

 

By:  

 

  Name:   Title: